DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 17/209,582 filed on 3/23/2021 is presented for examination by the Examiner. Claims 1-20 are currently pending in the present application.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of Applicant's claim for priority as a CON of Non-Provisional Application 16/210,565 filed on 12/5/2018 now Patent 10,997,122 B2.
Drawings
The Applicant's drawings filed on 3/23/2021 are acceptable for examination purpose.

Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statement dated 3/23/2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claim 1 which is method claim, the Examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of paragraph [0022], and Figure 1 in the Applicant’s instant disclosure. Therefore, the method of claims 1-7 is statutory under 35 U.S.C. § 101.

Claim Objections
Claims 1, 4, 8 and 15 are objected to because of the following informalities:
	As per claims 1 and 8, the claims recite “providing, in response to the identifier being the same as the another identifier, an indication of the existing file at the location instead of storing the file indicated by the request” which should be written as “providing, in response to the identifier being the same as the another identifier, an indication of the existing file at the different location of the computing system instead of storing the file indicated by the request”.
	As per claim 15, the claim recites “providing, in response to the identifier being the same as the another identifier, an indication of the existing file at the location instead of storing the file indicated by the request” which should be written as “providing, in response to the identifier being the same as the another identifier, an indication of the existing file at the different location of the second computing system instead of storing the file indicated by the request”.
	As per claim 4, the claim should be written as depended on claim 1 instead of claim 3.
	Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
	Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,997,122 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1, 8 and 15 of the U.S. Patent No. 10,997,122 B2 contain every element of claims 1, 8 and 15 of the present application respectively and as such anticipate(s) claims 1, 8 and 15 of the present application.
	Initially, it should be noted that the present application and the U.S. Patent No. 10,997,122 B2 have the same inventive entities. The inventor and/or assignee for the U.S. Patent and the present application are Jie Zhuang, Zongpeng Qiao, and Xiao Yuan as the inventors; and Citrix System, Inc. as the assignee.
	
	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claims 1 and 8, the claims recite “receiving a request to store a file in a location of a computing system”, which renders the claims indefinite. The claims provide no guidance as who performs “receiving a request”? And who sends or transmits “a request”? Clarification is respectfully required.
	
	As per claims 1 and 8, the claims recite “determining an identifier indicative of the file using a hash function”, which renders the claims indefinite. The claims provide no guidance as who performs “determining an identifier indicative of the file”? And how is the “identifier” being determined? Clarification is respectfully required.
	
	As per claims 1 and 8, the claims recite “comparing the identifier to another identifier for an existing file stored at a different location of the computing system”, which renders the claims indefinite. The claims provide no guidance as who performs “comparing…”? Clarification is respectfully required.
	
	As per claims 1 and 8, the claims recite “providing, in response to the identifier being the same as the another identifier, an indication of the existing file at the location instead of storing the file indicated by the request”, which renders the claims indefinite. The claims provide no guidance as who performs “providing…”? And whom is/are received “an indication of the existing file” Clarification is respectfully required.
	
	As per claim 15, the claim recites “providing, in response to the identifier being the same as the another identifier, an indication of the existing file at the location instead of storing the file indicated by the request”, which renders the claim indefinite. The claim provides no guidance as whom is/are received “an indication of the existing file”. Clarification is respectfully required.
	
	As per claim 15, the claim recites “determining an identifier indicative of the file using a hash function”, which renders the claims indefinite. The claims provide no guidance as how is the “identifier” being determined? Clarification is respectfully required.
	
	As per claim 7, the claim recites “The method of claim 1, wherein the unique string of characters is generated using a one-way hash function and based on content of the file”, which renders the claims indefinite. There is insufficient antecedent basis for this limitation “the unique string of characters” in the claim. Furthermore, the claim provides no guidance as who generates “the unique string of characters”. Correction and clarification are respectfully required.

	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the claims objection, the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and a Terminal Disclaimer is filed to overcome the double patenting rejections as set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“receiving a request to store a file in a location of a computing system;
	determining an identifier indicative of the file using a hash function;
	comparing the identifier to another identifier for an existing file stored at a different location of the computing system; and
	providing, in response to the identifier being the same as the another identifier, an indication of the existing file at the location instead of storing the file indicated by the request”, as recited in the independent claims 1 and 8; and
	“wherein the computing system is configured to:
		transmit, to the server, a request to store a file in a location of a second computing system; and
	wherein the server is configured to:
		receive the request;
		determine an identifier indicative of the file using a hash function;
		compare the identifier to another identifier for an existing file stored at a different location of the second computing system; and
		provide, in response to the identifier being the same as the another identifier, an indication of the existing file at the location instead of storing the file indicated by the request”, as recited in the independent claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        9/8/2022